Appleton, C. J.
It is in proof that, on 17th March, 1842, Thomas A. Hill levied on an undivided half of lot 13, on Treat & Webster’s island, in Oldtown, by virtue of an execution in his favor against one Samuel Smith.
It is objected that this levy is void, because, at the time of its completion, the officer by whom the proceedings were commenced had ceased to be a sheriff. The levy was under E. S., 1841, c. 117, §§ 33 & 34. But, by c. 104, § 21, " all sheriffs and their deputies may execute all precepts in their hands at the time of their removal from office.” The officer, therefore, having the execution and commencing its service, before the termination of his office, might proceed afterwards to complete such service.
It is objected that the tenant, who was in possession at the time of the levy, acquired a title to the premises in controversy by adverse possession. But such is not the case. The tenant had been in possession but five years before the *549levy. By the levy and delivery of seizin, the possession, if adverse, which may well.be doubted, was interrupted. The seizin passed to the judgment creditor, and will be presumed to continue in him till proof to the contrary is shown. Woodman v. Bodfish, 25 Maine, 317. Sufficient time has not elapsed, since the levy and before the date of the writ, for the acquisition of a title by disseisin on the part of the tenant.
The plea is the general issue. Under that plea the tenant cannot take advantage of a conveyance of the title acquired since the date of the demandant’s writ. If the tenant in a writ of entry, after action brought, purchase of a third person an outstanding title derived from the demandant himself, this cannot be pleaded in bar of the action. Parlin v. Haynes, 5 Greenl., 178; Jewett v. Felker, 2 Greenl., 339. It is otherwise, if the title was purchased from the demand-ant.
The plaintiff is entitled to recover for au undivided half of the demanded premises.
Cutting, Dickerson, Barrows and Daneorth, JJ., concurred.